DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 18th, 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see pg. 5-6 of Applicant Remarks, filed October 18th, 2021, with respect to the rejection(s) of claim(s) 1-6 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Narimatsu 2 (EP 0818176 A1).
Narimatsu 2 teaches that the sensor chips are located below the top face in the vertical direction (Fig. 2:  Sensor 46 is below both the press surface 54 and the housing face (bottom of 36)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "rotation mechanism" in claims 1 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 


Claim Rejections - 35 USC § 103	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US Pat. No. 5,179,956); cited by Applicant) in view of Endo (JP 01288228A; cited by Applicant), Terumoto (US Pat. No 9,113,793), and Narimatsu 2 (EP 0818176 A1).
Regarding claim 1, Harada teaches a pulse wave detector comprising a pressure pulse wave sensor comprising:
sensor chip (Fig. 5, element 66) having an element row including a plurality of pressure detection elements (Fig. 5, element 28) arranged in one direction (Fig. 2, element 28)
Fig. 4, elements 56 and 58); a protection member (Fig. 3, element 63) configured to protect the substrate and the sensor chips (Fig. 3, element 62 protecting element 54, 56);
 and a filling material (Fig. 3, elements 90 and 92) filled in a space between detection faces of the sensor chips on which the pressure detection elements are formed and opening sections provided in the protection member, the opening sections being disposed on a side opposite to a side of the sensor chips to which the substrate is fixed and being disposed at positions opposed to the detection faces in a vertical direction perpendicular to the detection faces (Fig, 3); and a rotation mechanism (fig. 1, element 14) configured to rotate the pressure pulse wave sensor around a direction orthogonal to each of the one direction and the vertical direction (Col. 3, lines 36-60:  “a second housing 16 pivotally connected to the first housing 12 by means of a pin 14 … the casing 18 is moved rightward and leftward as seen in FIGS. 1 and 2”), wherein an outer peripheral face of the protection member comprises: a top face (Fig. 3, element 94) in which the opening sections are formed (Fig. 3); and inclined faces that continuously connect to both edges of the top face in the one direction and are inclined with respect to opening faces of the opening sections (Fig. 1, element 30 and Fig. 3).
Harada fails to teach a pressure pulse wave sensor comprising sensor chips each having an element row including detection elements arranged in one direction and the inclination angles of the inclined faces with respect to the opening faces being set to a value greater than a maximum value of a rotation angle of the pressure pulse wave sensor capable of being rotated by the rotation mechanism.
Endo teaches a pressure pulse wave sensor comprising sensor chips each having an element row including detection elements arranged in one direction (Fig. 3 and 7, element 32).  It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify sensor chip of Harada to include the sensor chips of Endo, because more sensor chips with element rows provides increased sensitivity over a greater area.  In addition, having multiple chips on the pressure pulse wave 
The feature of the inclination angles of the inclined faces with respect to the opening faces being set to a value greater than a maximum value of a rotation angle of the pressure pulse wave sensor capable of being rotated by the rotation mechanism appears to be part of the construction choices which would be obvious to one of ordinary skill in the art.  As discussed in Terumoto, if a sensor’s “fit feeling is fine, the stable measurement of the pulse wave can be performed” (Paragraph 164).  The matching of the inclination angle to the maximum rotation angle allows for a better fit of the sensor, increasing the stability of the measurement, and therefore would be obvious to one of ordinary skill in the art as a design choice.
Harada, Endo, and Terumoto fail to teach that the sensor chips are located below the top face in the vertical direction
Narimatsu 2 teaches that the sensor chips are located below the top face in the vertical direction (Fig. 2:  Sensor 46 is below both the press surface 54 and the housing face (bottom of 36)).  It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify sensor configuration of Harada, Endo, and Terumoto to include the structure of Narimatsu, because it allows for the most secure and best fit for sensor readings (Col. 10, Lines 1-39 of Narimatsu 2).

Regarding claim 2, Harada teaches of the protection member is made of a material having a hardness higher than a hardness of the filling material (Col. 4, Lines 59-60 and Col. 6, Lines 11-15:  Protection member made of metal and filling material made of silicon rubber).

Fig. 3).

Regarding claim 5, Harada teaches a substrate-side terminal sections for electrically connecting to terminal sections provided at ends in the one direction of the sensor chips, the substrate-side terminal sections being provided on the substrate; and conductive members for connecting the terminal sections of the sensor chips and the substrate-side terminal sections, the conductive members being disposed at positions that do not overlap with the edges of the top face in a plan view as viewed in the vertical direction (Col. 5, Line 48 – Col. 6, Line 4).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Harada, Endo, Terumoto, Narimatsu 2 as applied to claim 1 above, and further in view of Itonaga (US 20060047207 A1).
Regarding claim 3, Harada, Endo, and Terumoto fail to teach the protection member being made of ceramic.
Itonaga teaches the protection member being made of ceramic (Paragraph 0035:  “preferably, the protection member is formed with a metal material or a ceramic material”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of the protection member of Harada to incorporate the ceramic composition taught by Itonaga, because ceramic is a material that would allow proper heat dissipation of the heat produced throughout the protection member (Paragraph 0035 of Itonaga).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of Endo, Terumoto, Narimatsu 1 (US 20030004420 A1), and Narimatsu 2.
Regarding claim 6, Harada teaches a pulse wave detector that has a pressure pulse wave sensor (Fig. 5, element 60) and a rotation mechanism (Col. 3, lines 36-60:  “a second housing 16 pivotally connected to the first housing 12 by means of a pin 14 … the casing 18 is moved rightward and leftward as seen in FIGS. 1 and 2”); 
wherein the pulse wave detector comprising a pressure pulse wave sensor comprising sensor chips (Fig. 5, element 60) each having an element row including a plurality of pressure detection elements (Fig. 5, element 28) arranged in one direction (Fig. 2, element 28); a substrate to which the sensor chips are fixed (Fig. 4, elements 56 and 58); a protection member (Fig. 3, element 63) configured to protect the substrate and the sensor chips (Fig. 3, element 62 protecting element 54, 56); 
and a filling material (Fig. 3, elements 90 and 92) filled in a space between detection faces of the sensor chips on which the pressure detection elements are formed and opening sections provided in the protection member, the opening sections being disposed on a side opposite to a side of the sensor chips to which the substrate is fixed and being disposed at positions opposed to the detection faces in a vertical direction perpendicular to the detection faces (Fig, 3), a rotation mechanism (fig. 1, element 14) configure to rotate the pressure pulse wave sensor around a direction orthogonal to each of the one direction and the vertical direction (Col. 3, lines 36-60:  “a second housing 16 pivotally connected to the first housing 12 by means of a pin 14 … the casing 18 is moved rightward and leftward as seen in FIGS. 1 and 2”), and an outer peripheral face of the protection member comprises: a top face (Fig. 3, element 94) in which the opening sections are formed (Fig. 3); and inclined faces that continuously connect to both edges of the top face in the one direction and are inclined with respect to opening faces of the opening sections (Fig. 1, element 30 and Fig. 3).

Endo teaches pulse wave detector comprising a pressure pulse wave sensor comprising sensor chips each having an element row including a plurality of pressure detection elements arranged in one direction (Fig. 3 and 7, element 32).  It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify sensor chip of Harada to include the sensor chips of Endo, because more sensor chips with element rows provides increased sensitivity over a greater area.  In addition, having multiple chips on the pressure pulse wave sensor is considered a mere duplication of parts under MPEP 2144.VI.B and is therefore considered obvious.
The feature of the inclination angles of the inclined faces with respect to the opening faces being set to a value greater than a maximum value of a rotation angle of the pressure pulse wave sensor capable of being rotated by the rotation mechanism appears to be part of the construction choices which would be obvious to one of ordinary skill in the art.  As discussed in Terumoto, if a sensor’s “fit feeling is fine, the stable measurement of the pulse wave can be performed” (Terumoto Paragraph 164).  The matching of the inclination angle to the maximum rotation angle allows for a better fit of the sensor, increasing the stability of the measurement, and therefore would be obvious to one of ordinary skill in the art as a design choice.
Harada, Endo, and Terumoto fail to explicitly teach of a device configured to calculate biological information based on pressure pulse waves detected by a pressure pulse wave sensor.
Narimatsu 1 teaches a device configured to calculate biological information based on pressure pulse waves detected by a pressure pulse wave sensor (Paragraph 0026:  “Moreover, the CPU 48 determines a pulse-wave propagation velocity PWV based on the pressure-pulse-wave signal SM supplied from the pressure-pulse-wave sensor 30”).  It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control device of Harada to include the biological information calculation of the control unit taught by Narimatsu 1, because it helps in diagnosing or identifying conditions within a user such as Arteriosclerosis (Paragraph 0004 of Narimatsu 1).
Harada, Endo, and Terumoto fail to teach that the sensor chips are located below the top face in the vertical direction
Narimatsu 2 teaches that the sensor chips are located below the top face in the vertical direction (Fig. 2:  Sensor 46 is below both the press surface 54 and the housing face (bottom of 36)).  It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify sensor configuration of Harada, Endo, and Terumoto to include the structure of Narimatsu, because it allows for the most secure and best fit for sensor readings (Col. 10, Lines 1-39 of Narimatsu 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791